MEMORANDUM **
Vahan Ashvanyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Where the BIA affirms an IJ’s order without opinion, we review the IJ’s order as the final agency action. Kebede v. Ashcroft, 366 F.3d 808, *989809 (9th Cir.2004). We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003).
Substantial evidence supports the IJ’s adverse credibility finding because Ashvanyan’s testimony and application for asylum were inconsistent with a prior application he had filed for a U.S. work permit. The discrepancies relate to the political basis for his alleged fear of persecution and go to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
By failing to qualify for asylum, Ashvanyan necessarily fails to satisfy the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc).
Ashvanyan is also not entitled to CAT relief because he did not demonstrate that it is more likely than not that he would be tortured if returned to Armenia. See Malhi, 336 F.3d at 993.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.